 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDW. M. Gurley, L.M. Gurley, and Betty Gurley,d/b/a Gurley Refining CompanyandGeneralDrivers,Salesmen,&Warehousemen'sLocalUnion No. 984,affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen & Helpers of America.Case 26-CA-11608-John Goree, Esq.,for the General Counsel.Stephen Biller, Esq. (Heiskell, Donelson, Bearman, Adams,Williams & Kirsch),of Memphis, Tennessee, for theCompany.Arthur B. Crutcher,Vice President, of Memphis, Tennes-see, for the Union.DECISION30 July 1987DECISION AND ORDER.By CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 28 January 1987 Administrative Law JudgeWilliam N. Cates issued the attached Decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe judge's Decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the Decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions, to modify his remedy, 2 and to adoptthe recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents,W. M.Gurley, L. M. Gurley, and Betty Gurley, d/b/aGurley Refining Company, West Memphis, Arkan-sas, its officers, agents, successors, and assigns, shalltake the action set forth in the Order.1The Respondents have excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cit.1951)We have carefully examined the record and find no basis for re-versing the findingsIn agreeing with the judge that the Respondents' personnel managerunlawfully solicited grievances, we rely on the fact that the solicitationwas made in an effort to dissuade employee Rains from joining theUnion.We do not rely on the judge's reference to the filing of a decerti-fication petitionMember Cracraft, who did not participate inSunnyvale Medical Clinic,277 NLRB 1217 (1985), finds it unnecessary to rely on that case in adopt-ing the judge's finding that the Respondents violated Sec. 8(a)(1) whenHelton interrogated Rains about the Union.2 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate", for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.C § 6621 Interest on amounts accrued prior to 1 January1987 shall be computed in accordance withFlorida Steel Corp.,231NLRB 651 (1977)STATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Thismatter was tried in Memphis, Tennessee, on 13 and 14August 1986.1 The charge was filed on 29 April by Gen-eralDrivers, Salesmen, & Warehousemen's Local UnionNo. 984, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica (Union). The resulting complaint issued on 23May was amended during the trial and alleges thatW. M. Gurley, L. M. Gurley and Betty Gurley, d/b/aGurley Refining Company (Company) violated Section8(a)(1) and (3) of the National Labor Relations Act(Act).More specifically, it is alleged that the Companyviolated Section 8(a)(1) of the Act about January by in-terrogating its employees concerning their union mem-bership, activities, and sympathies and by soliciting em-ployee complaints and grievances and promising in-creased benefits and improved terms and conditions ofemployment. Further, it is alleged the Company violatedSection 8(a)(1) of the Act about 25 April by removingfrom employees' lockers union literature distributed byitsemployees and by informing an employee about 29April that the employee was being discharged because ofhis union membership, activities, and sympathies and be-cause of the union membership, activities, and sympa-thies of his fellow employees. Finally, it is alleged theCompany violated Section 8(a)(3) and (1) of the Actabout 29 April when it suspended its employee JohnRains and discharged its employee J. C. Adams becausethey joined, supported, or assisted the Union and en-gaged in concerted activities for the purpose of collec-tive-bargaining or other mutual aid or protection and inorder to discourage employees from engaging in such ac-tivities.Iconclude below, after examining the relevant evi-dence and applicable legal principles, that the Companyviolated the Act substantially as alleged in the complaint.1. JURISDICTIONThe Company is a partnership with an office and placeof business located in West Memphis, Arkansas, where itisengaged in the wholesale distribution of automotivepetroleum products.Annually, the Company in thecourse and conduct of its business operations sold andshipped from its West Memphis, Arkansas facility prod-ucts, goods, and materials valued in excess of $50,000 di-rectly to points outside the State of Arkansas .2 Addition-1All dates hereinafter are in 1986 unless otherwise indicated.2 I note that the complaint at paragraph 3(a) alleges that the products,goods, and materials were shipped directly to points outside the State ofTennessee I do not find this inadvertent error to impact on the jurisdic-tional findings made herein.285 NLRB No. 4 GURLEY REFINING CO.39ally, the Company purchased and received at' its WestMemphis, Arkansas location goods and materials valuedin excess of $50,000 directly from points outside theState of Arkansas. The complaint alleges, the Companyadmits, and I find that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.It.LABOR ORGANIZATIONThe complaint alleges, the parries admit, and I find theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THEALLEGED UNFAIRLABORPRACTICESA. BackgroundThe Company is a partnership that employs approxi-mately 150 employees at its West Memphis, Arkansas fa-cility.The Company has been in the wholesale distribu-tion of automotive lubricants for approximately 25 years.The Company distributes two classes of products. It pur-chases major brands of lubricants in prepackaged con-tainers, such as quart containers of motor oil, and resellsthe items on a wholesale basis. Secondly, the Companymakesbulk purchases of lubricants and then packagesand resells the products under its own labels. The Com-pany is divided into certain departments or operations,namely, the warehousing operation, the trucking oper-ation, the administrative staff operation, and the dieselshop operation. The diesel shop operation will be mostprominent in the instant case because the alleged viola-tions of the Act pertain to or are involved with the su-pervisor and employees of the diesel shop. At all timesmaterialCarlDuncan has been the supervisor of thediesel shop employees. Duncan in turn reports to thepresident and owner of the Company, Harry Gurley.Other supervisory personnel are Assistant to the Presi-dent and Personnel Manager Raymond E. Helton Jr.,Warehousing Supervisor Mario Baratti, and Director ofTransportationDon Mulvaney. Alleged discriminateesJ.C.Adams and John Rains are or were mechanics inthe diesel shop under the supervision of Duncan.The Union has represented the production and mainte-nance employees, warehouse employees, and all over-the-road as well as local truckdrivers of the Company atleastsince 1978. Business Agent Arthur Crutcher is theofficial who handles the Union's relations with the Com-pany.On 21 February Kenneth Ferrell, an individual,filed with the Board's Regional Office in Memphis, Ten-nessee, adecertification petition (Case 26-RD-705) and,as a result,an election was held on 11 and 12 April thatresulted in 59 employees voting for and 25 employeesvoting against continued representation by the Union.There were no void or challenged ballots cast. Adamsserved as an observer for the Union at that election. On21April the Board issued a certification of representa-tive.On 25 April the Company removed notices of aunion meeting from its employees' lockers. These noticeshad been placed in the lockers by Rains. On 29 AprilRainswas given a 3-day suspension for his role in plac-ing the notices in the lockers and on that same dateAdams was discharged for borrowing a dolly from theCompany.B.The Alleged Interrogation and Solicitation ofGrievances by HeltonIt is alleged at paragraph 7 of the complaint that, inJanuary, Assistant to the President and Personnel Man-ager Helton interrogated employee Rains concerning hisunion membership, activities, and sympathies and thatHelton solicited from Rains any complaints and griev-ances he might have and promised increased benefits andimproved terms and conditions of employment in viola-tion of Section 8(a)(1) of the Act.Rains, a 5-year employee of the diesel shop, testifiedthat in January or possibly early February3 Helton ap-proached him in the trailer bay area of the shop wherethey spoke for 3 or 4 minutes. Other diesel shop mechan-icswere in the area but were not within "earshot" of theconversation.According to Rains, Helton told him thathe had heardRains was goingto join the Union andHelton wanted to know why after such a long period ofemployment he, Rains, would want to do such a thing.Rains told Helton he was tired of the way he and hisfellow workers were being treated in the diesel shop andthat seemed to be the only thing he could do about it.Helton told Rains he did not really see how it would beinRains' best interest to do so and added that "changesneeded to be made" and the Company was "working onsome changes." During the conversation Helton toldRains to do what he thought was right and Rains toldHelton he would.Helton had no recollection of any meeting with Rainsin January concerning Rains' intentions with respect tothe Union. Helton did recall a conversation with Rains inthe bay area at the plant that took place sometime earlierthan January, even possibly before Thanksgiving oraround the first of November 1985. Helton stated, ondirect examination, that he spoke with Rains because hehad heard a "scuttlebutt rumor" that Rains was tremen-dously upset with the Company and that he, as personnelmanager and assistant to the president, wanted to knowwhy. Helton testified Rains said he was upset about theway the mechanics were called out after hours for spe-cial jobs.Helton stated Rains thought the "callouts"should be on a rotating basis rather than by seniority.Helton stated it was Rains who said he was so upset thathe was thinking about joining the Union, Helton assertshe told Rains it was Rains' decision and that he shoulddo whatever he thought was best for himself and thenadded that Rains had been with the Company for a longtime and Helton did not see any cause for Rains to jointheUnion because the issues he raised were, in part,being addressed by the Company. Helton stated he toldRains he could not promise him anything but that theCompany tried to addressissues asthey were raised. Ac-cording to Helton the meeting was "very short," but hedid not know if it lasted 3 or 5minutes.8Rains stated he was sure the conversation took place before Marchwhen he joined the Union 40DECISIONSOF THE NATIONALLABOR RELATIONS BOARDRains impressed me' as a witness who was attemptingto tell the truth. Accordingly, I credit his testimony, par-ticularly his account of the conversation he had withHelton that he asserts took place in either January orearly Feburary. There are several factors that persuademe that my observations regarding Rains' truthfulnessare correct.Helton did not deny that a conversationtook place in January; he simply stated he could notrecall any such conversation. Helton had selective recallat times. He could, for example, recall an earlier conver-sation with Rains, but he could not recall who informedhim of the "scuttlebutt" that caused him to have his con-versationwith Rains. He could not even recall if the"scuttlebutt" came to his attention from a supervisor oran employee. Helton could not even recall that the"scuttlebutt" he heard involved the possibility that Rainsmight be considering joining the Union until he was con-frontedwith his pretrial Board affidavit. He then ac-knowledged he had stated in his pretrial Board affidavit,dated 13 May, that he had told Rains he had heard Rainswas upset about some things to the point of consideringjoining the Union. Helton, during the trial, recalled theconversation as having been very short, lasting 3 to 5minutes, "or something like that." However, he acknowl-edged that in his pretrial Board affidavit he had recalledthe conversation as having lasted 15 minutes. Simplystated,Helton's recollections are too inaccurate to be re-liable,particularlywhen they conflict with Rains' ac-count of their conversation.The first question to be considered is did Helton'scomments, as testified to by Rains, constitute unlawfulinterrogation? The Board, inRossmore House,269 NLRB1176 (1984), enfd. sub nom.Hotel & Restaurant Employ-ees Local 11 v. NLRB,760 F.2d 1006 (9th Cir. 1985), re-iteratedits longstanding test of looking at the totality ofthe circumstances in evaluating whether interrogationsviolate the Act. The Board, inRossmore House,abovemade it clear it was rejecting a per se approach to al-leged interrogations in general and was returning to acase-by-case analysis that took into account the circum-stances surrounding any alleged interrogations and thatdid not ignorethe reality of the workplace. The Boardoutlined some areas of inquiry that it said may be consid-ered inapplying its totality of the circumstances test; butitwarned there could be other relevant factors thatwould need to be considered, and admonished that thefactors it did list were not to be mechanically applied ineach case. The Board mentioned the background, thenature of the information sought, the identity of thequestioner, and the place and method of interrogation asfactors to be considered. The Board, inSunnyvale Medi-cal Clinic,277 NLRB 1217 (1985), indicated the totalityof test circumstances regarding interrogations would beapplied even in those situations where the one beingquestioned was not an openand active supporter of theUnion.I am persuaded Helton's questioning of Rains had areasonable tendency to interferewith, restrain, andcoerce him in the exercise of his rights guaranteed bySection 7 of the Act and as such the questioning violatedSection 8(a)(1) of the Act. First, Rains was not an openand' active supporter of the Union at the time the conver-sation took place. Second, Helton sought Rains out andinitiated the conversation including his stating to Rainsthat he had heard Rains was considering joining theUnion, a comment that Helton knew would likely bringa response from Rains about his union sympathies. Third,there is no showing that Helton and Rains were, or forthat matter ever had been, friends such that it might beexpected that they would discuss such matters. Fourth,Helton not only wanted to know whether Rains wasconsidering joining the Union or not, but he also wantedto specifically know why a long-term employee likeRains would want to do such a thing. Fifth, Helton wasa top-level management official (assistant to the presidentand personnel manager) who did not supervise Rains ona daily basis. On balance, I am persuaded Helton's ques-tioning of Rains amounted to unlawful interrogation andI so find.Next, I turn to the closer question of whether, as al-leged in the complaint, Helton solicited complaints andgrievances from Rains and promised increased benefitsand improved terms and conditions of employment toRains.The solicitation of grievances during an organizationalcampaign,accompanied by a promise,expressed or im-plied, to remedy such grievances, violates the Act. It isthe promise, expressed or implied, to remedy the griev-ances that consititutes the essence of the violation. InMethodistNursingHome of Enid,272NLRB, 34, 36(1984), it was held that grievance solicitation in the midstof a union campaign inherently constitutes an impliedpromise to remedy the grievances. See alsoHoustonCounty Electric Cooperative,247 NLRB 579, 584 (1980),and the cases cited therein.Turning to the instant facts it is clear Helton wantedto know why Rains would consider joining the Union,and after he learned Rains' reasons involved workingconditions in the diesel shop, he told him the Companyknew changes needed to be made, and stated the Compa-ny was working on some changes. The implication isclear.Helton was telling Rains he did not need to jointheUnion, and that his work-related complaints andgrievances could and would be corrected by the Compa-ny without his joining the Union. That Helton was solic-itinggrievances during a union campaign is withoutquestion.Helton's opening comments to Rains were whywould he consider joining a union and shortly after theconversation a decertification petition was filed. In sum-mary, I am persuaded Assistant to the PresidentandPer-sonnel Manager Helton, in violation of Section 8(a)(1) oftheAct, solicited grievances from employee Rainsduring an active union campaign and promised toremedy at least some of Rains' grievances.C. The Removal of Union Literature from Employees'Lockers andthe Suspensionof Employee RainsIt isalleged at paragraph 8 of the complaint that theCompany about 25 April, acting through its local driv-ers' supervisor,W. J. Flynn, removed from employeelockers union literature distributed by its employees. GURLEY REFINING CO.The Company admits Flynn removed union literaturefrom its employees' lockers pursuant to instructions froma top-level manager at the Company.It is alleged at paragraph 10(a) of the complaint thatabout 29 April, the Company suspended (for 3 days) itsemployee Rains.The Company admits Rains was suspended for his rolein placing union literature in the employees' lockers;however, it denies its actions violated Section 8(a)(3) and(1) of the Act.Rains testified he took his afternoon break on Friday,25 April, a little later than the other shop employees, be-cause he was busy on a particular job.4 Rains stated thatby the time he arrived in the break area the other shopworkers were already seated around the break table.Rains testified that someone (not further identified)brought him some handbills5 and he gave a copy to ev-eryone at the break table. Rains then left the break tableand went to his toolbox where he folded copies of thehandbills and then placed one copy in each of the dnv-ers' lockers by slipping them through the ventilatingholes in the top of the lockers. Rains said he did this im-mediately after his fellow shopworkers returned thebreak table to the place where it was supposed to be andleft the area. Rains stated that after he 'finished placingthe handbills in the lockers he got a drink of water andreturned to work. Rains stated lie "absolutely" felt heplaced the handbills in the lockers during his breaktimebecause he started his break later than his fellow shop-workers on the day in question and he added he wasonly on break for 10 to possibly 12 minutes at most.7Rains stated he had never heard of any rule prohibitingthe distribution of literature.Rains said he had in thepast placed materials such as notes about vehicle repairsin the drivers' lockers.84 Supervisor Duncan testified shop employees could take their breaktunes whenever it was convenient so long as they did not make a habit ofdoing so Duncan stated that if an employee had a particular job to workon and could finish it within 10 to 15 minutes, that employee could finishthe job the employee was doing before taking a break if the employeechase to do so. Shop employees do not clock out for breaktimessThe handbills, a copy of which was received in evidence,reads asfollows:UNION MEETINGALL EMPLOYEES OF GURLEY OIL COMPANY WHO AREMEMBERSOR POTENTIALMEMBERS OFTEAMSTERS LOCAL 984.This chairis reservedfor You SaturdayDate May 3, 1986 Time. 10 A.M.Place. Union Hall, 3020 Sandbrook St.Agenda: To discuss reconvening of negotiationsArthur B. Crutcher Vice-President [G C Exh 7]Rams did not know how many lockers there were, but he estimatedhe placed approximately 25 to 30 handbills in employee lockers.7 SupervisorDuncan statedthat although the contract called for a 10-numute break, the practice for the shop employees was to take 10 to 15minutes without any repercussions, but he added the Company treed tokeep breaktimesto 10 minutes.SAdams testified he had placed notes in various drivers' lockers ondifferentoccasionsHe stated, for example, he had left notes to driverswhen he had been working on their privately owned automobiles andwhen he wanted them to bring him fresh fruit from the State of Florida.Adams stated that when the drivers' wives or fellow drivers called inwith or leftmessageshe placed them in the drivers' lockers Adams testi-fied Supervisor Duncan had even instructed him to leave notes on certainoccasionsfor certain drivers41Assistant to the President and PersonnelManagerHelton testified he was informed by Supervisor Flynn ina telephone conversation on Friday, 25 April, that Rainshad placed union notices in the truckdrivers' lockers.Helton stated Flynn called him at home to report the in-cident.Helton said Flynn told him he had heard fromsomeone (not further identified) that Rains had placedthe handbills in the drivers' lockers. Flynn had not per-sonally observed Rains do so. Helton stated he did notbelieveFlynn knew what time Rains had placed thehandbills in the lockers.Helton instructed Flynn toremove all union literature from the drivers' lockers.Flynn carried out Helton's instructions.9Helton testified he discussed the handbilhng incidentwith Supervisor Duncan during the morning hours onMonday, 28 April. i 0 Helton stated a tentative decisionwas made during their meeting to give Rains a 3-day sus-pension for placing the union literature in the drivers'lockers. Helton told Duncan to suspend Rains for 3 daysbeginning on Tuesday, i 1 29 April, unless Rains deniedplacing the notices in the lockers. If Rains denied placingthe notices in the lockers, Helton would ask Duncan tohold up suspending him until Helton and Duncan coulddiscuss the matter further. Helton stated he made the ul-timate decision to give Rains the 3-day suspension andthat he did so solely because Rains placed union noticesin the drivers' lockers. 12 Helton stated Rains' actionsviolated sections 3.5 and 13.5 of the recently expired col-lective-bargaining agreement with the Union.Duncan and Rains met at the beginning of the workshift on 29 April. Their testimony regarding the meetingdiffered in some respects.Rains testified he could not find his timecard and thatDuncan asked him to come to his office for a meeting,According to Rains13 Duncan began the meeting bysaying he could not let Rains go to work because he wasgoing to have to suspend him for 3 days. Duncan thenhanded Rains a letter to that effect.14 Rains stated9Helton testified Flynn later gave him about 37 handbills that he hadcollected from the drivers' lockers The handbills collected were identicalto the one described in fn 5isHelton had not spoken to Duncan about Rains prior to that tune.L'Rains did not work on Sundays and Mondays13Helton acknowledged he stated in his pretrial Board affidavit givenon 13 May that he and Duncan felt Rains had to walk off his job to placethe handbills in the lockers and as a result they decided his discipline hadto be more severe than a written warning but less than discharge, so theydecided on a suspension Helton acknowledged he did not know whattime Rains had placed the notices in the drivers' lockers and added hedid not attempt to ascertain that information.13Rains was somewhat confused at times in his trial testimony, how-ever, he stated he would stand by what was set forth in his pretrial Boardaffidavit I have carefully considered all aspects of Rants' testimony inevaluating his credibility14 The suspension letter Duncan gave Rains reads in pertinent part asfollows (Rains' name is spelled "Raines" in this letter)Dear Mr. Raines:On April 25, 1986, without authorization from the Company, youplaced union notices in the lockers of the drivers. This is a violationof our now expired contract (Section 3 4(a) and Section 13 5) As aresult you are hereby suspended without pay for three (3) days Youshould report for work at your regular starting time on Friday, May2, 1986 Any further violation of this contract (expired) will result inyour immediate discharge.Continued 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDuncan told him the suspension letter came from "upfront," and that he did not have anything to do,with it.Duncan told Rains he was suspended because he distrib-uted union literaturewithout permission.Rains toldDuncan that if he thought it would have created anyproblems he would not have done it. Rains assertsDuncan told him Rains was getting into something thatwould only create problems.15 Rains then told Duncanthat if the employees ever had problems in the past andif they tried to talk with Duncan about the problems hewould turn a deaf ear on them.Duncan testified he met with Rains, and:I told him that it had been brought to my attentionby Mr. Helton, that he had distributed union litera-ture during work, into the lockers of the drivers,and that we felt we'd suspend him for three days.Duncan stated Rains responded: "Well, if I had known itwas going to cause all of this trouble, I never wouldhave done it. No one ever told me that I couldn't."Duncan said he did not ask Rains what time he had dis-tributed the union literature. Duncan asked Rains if hewanted a witness to be present when he signed for his 3-day suspension. According to Duncan, Rains said, "no"that he would take the matter up with a representative ofthe Union.Duncan testified he did not know of any written ruleor policy in effect at the time he gave Rains the 3-daysuspensionthat would have prohibited him from distrib-uting literature.Duncan denied saying anything to Rains about his get-ting involved in matters that,could only create problemsand he also denied telling Rains the front office hadmade the decision to discipline him. Duncan, however,acknowledged the letter given Rains was prepared byHelton in the front office.16The two sections (3.4(a) and 13.5) of the recently ex-pired collective-bargaining agreement referred to inRains' suspension letter reads as follows:Section 3.4 Discharge.(a) The Company shall not discharge nor suspendany employee having seniority without propercause, but in respect to discharge shall give at leastone (1) warning notice of the complaint againstsuch employee to the employee, in-writing, except-ing that no warning notice need be given to an em-ployee before discharge if the cause of such dis-i r>Rants stated Duncan did not explain what he meant by that remark14 I credit Runs account of his suspension meeting with Duncan Al-though Rains seemed somewhat confused regarding what was said at themeeting, I am persuaded his confusion was honest and not caused by anydeliberate attempt to fabucate facts I am persuaded on the basis of hisdemeanor and the full record that Duncan was not completely candid inhis version of his meeting with Rains as well as his testimony on othermattersDuncan at times was argumentative, while at other times he con-tended certain facts were left out of his pretrial Board affidavit by theBoard agent taking the statement rather than by his failure to tell theagent about those certain facts Simply stated, I did not find Duncan tobe a candid or completely honest witness Therefore I have not creditedhis testimony when it conflicted with that of other witnessescharge is:dishonesty;drinking of, being in posses-sion of (or having on his equipment),or being underthe influence of alcohol or narcotics or a "con-trolled substance"while on Company property;recklessness resulting in accident while on duty;carryingof unauthorized passengers;failuretoreport an accident or injury;gross negligence re-sulting in significant accident, destruction of Com-pany property,or product loss; threatening anotheremployee or fighting; deliberate failure or refusal tofollow instructions or supervision; or other viola-tions of reasonable conduct of similar severity. (Seealso Section 5.1)Section 13.5.UnionNotices.Appropriate Unionnotices concerning Union meetings or elections maybe posted on a Company bulletin board designed forthat purpose. Prior to the posting of any suchnotice, a copy of it shall be furnished to the Compa-ny for its approval.Assistant to the President and Personnel ManagerHelton testified, as an adverse witness for the GeneralCounsel, that there were no rules prohibiting the distri-bution of literature, but he contended two sections of therecently expired collective-bargaining agreement coveredthat subject matter. He testified that, in his opinion, sec-tion 13.5 (set forth above) as well as section 3.5 (set forthbelow) prohibited the distribution of literature. Section3.5 reads as follows:Section 3.5. Stewards.The Company recognizesthe right 'of the Union to designate Stewards andAlternates from the Company's seniority list. Allgrievance discussions and investigation shall be han-dled in a manner which does not interfere with pro-duction.When handled during working hours, aSteward shall not leave his work station without theprior permission of his supervisor.Helton stated that his opinion that the above provisionsof the recently expired collective-bargaining agreementcovered the type of situation herein was supported byprecedent.Helton testified that approximately 2-1/2years ago (prior to his employment with the Company)an employee attempted to solicitsignaturesfor a referen-dum that pertained to the city of West Memphis, Arkan-sas, but was denied permission to do so "during workinghours." However, in this regard Helton stated, while stilltestifying as an adverse witness for the General Counsel,that there were no rules that prohibited employees fromdistributing literature of any type, includingunion litera-ture, on their break or lunchtimes. 117After having testified as outlined above, Helton stated,in response to questions by company counsel, that theCompany had never allowed literature to be distributedat the plant because of the restrictions of section 13.5 ofthe recently expired collective-bargaining agreement andthat the restrictions of the collective-bargaining agree-17Helton acknowledged he knew of no incident other than the oneinvolving Rains where an employee was disciplined for distributing unionliterature at the plant GURLEY REFINING CO.43meatapplied to all employees regardless of the nature ofthe literature being distributed and regardless of whetheritwas during work, lunch, and/or breaktimes, or inworking areas. Helton then contended on cross-examina-tion that what he had said during his testimony as an ad-verse witness for the General Counsel was that the distri-bution of literature during break and lunchtimes was re-stricted by section 13.5 of the recently expired collec-tive-bargaining agreement. Further, on cross-examina-tion,Helton acknowledged the employees were nevertold they could not distribute union literature at theCompany, that the employees were expected to gleanthat from the parties' recently expired collective-bargain-ing agreement.With respect to Helton's testimony, I am convinced itcannot be regarded as wholly trustworthy, accurate, orreliable.Helton gave contradictory testimony, especiallyregarding whether the Company had any rule against thedistribution of literature. Helton seemed-particularly anx-ious,in response to questions by company counsel, toanswer in a manner most favorable to the Company andin support of his own actions and perceived interestswithout regard for accuracy. In light of all the recordtestimony, I am persuaded Helton's statement to theGeneral Counsel that the Company did not have anyprohibition against the distribution of union literature onlunch and breaktimes is accurate. Such a finding is sup-ported by Duncan's and Rains' testimony that they didnot know of any prohibition against the distribution ofliterature.Furthermore, such a finding is supported bythe uncontradicted testimony of Union Vice Presidentand BusinessAgent Crutcher that he and employeeDuckworth had, in early 1986, handed out union litera-ture in the warehousearea inthe presence of WarehouseSupervisor Baratti.The Company's assertion that the most recently ex-pired collective-bargaining agreement prohibited the dis-tribution of literature is patently without merit. The rulereferred to in the collective-bargaining agreement by itsclear language pertains to the posting of union relatednotices on a company-provided bulletin board. The lan-guage simply states that notices may be posted on thecompany-provided bulletin board if they are clearedthrough the Company first. Absolutelyno mention ismade about the distribution of literature. Furthermore,no reasonable reading of that provision of the recentlyexpired collective-bargaining agreement could lead to aninterpretation that employees had to get approval of theCompany to distribute literature on company premises.After carefully evaluating all the facts, I am persuadedthe General Counsel has made a prima facie showing suf-ficient to, support the inference that protected conductwas a motivating factor in the Company's decision todisciplineRainsby suspending him without pay for 3days because he placed union literature in employees'lockers,Wright Line,251 NLRB 1083 (1980), enfd, 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982),approved inNLRB v. Transportation Management Corp.,462 U.S. 393, 400-403 (1983). First the Company learnedin January or February that Rains was so dissatisfiedwith working conditions at the Company that he feltgoingto the Union was the only way to obtain relief.Rains was told by Helton he did not see how it would-beinRains' best interest to join, the Union. A few weekslaterRains distributed union literature on his breaktimeand was promptly suspended for doing so. The literaturewas retrieved from the employees' lockers, at the direc-tion of Helton, at a time when Rains' immediate supervi-sor did not even know of any rule-that prohibited distri-bution of the type Rains had done. The Company'sknowledge of Rains' union sentiments, which knowledgeit obtained in violation of the Act, coupled with the factithad no rule against distribution, taken in conjunctionwith the timing of Rains' discipline, clearly'establishes aprima facie showing of unlawfully motivated action onthe part of the Company in disciplining Rains. The Com-pany failed to establish it would have taken the sameaction it did in the absence of Rains' protected conduct.First, the Company's contention that Rains actions vio-lated certain provisions of the recently expired collec-tive-bargaining agreement is patently without merit. Thespecific provisions the Company contends Rains violatedpertains to the posting of union literature on a company-provided bulletin board and does not address or pertainto the distribution of literature. That the distribution ofliterature incident was seized on by the Company as anexcuse to punish Rains for his union sentiments is clearfrom the testimony of Rains' immediate supervisor stat-ing that he did not know of any written rule that prohib-ited what Rains did. Even Assistant to the, President andPersonnel Manager Helton, the official ultimately, respon-sible for the decision to discipline Rains, first (and onthat point truthfully) testified he knew of no rule thatprohibited the distribution of union literature on employ-ees' break or lunchtimes. The evidence is persuasive thatRainsdistributed the literature in question on his break-time, a fact the Company made no effort to ascertain atthe time it decided to discipline him. Furthermore, noother employee has ever been disciplined for any suchoffense even though employee Duckworth had, prior tothe incident involving Rains, distributed union literaturein the plant in the presence of warehouse SupervisorBaratti.Accordingly,\I find as alleged in the complaint, thatthe Company violated Section 8(a)(3) and (1) of the Actwhen about 29 April it suspended its employee Rains for3 days without pay in order to discourage his and otheremployees' membership in the Union.Additionally, the Board has held that the confiscationof union literature left in or around an employer's facili-ty, for example, on a tool cabinent or table, constitutedinterference with employees' Section 7 rights in violationof Section 8(a)(1) of the Act if the employer did nothave a written policy or established practice of removingsuch nonwork-related literature from its premises. SeePhoto-Sonics, Inc.;254 NLRB 567 (1981), andMississippiChemical Corp.,280 NLRB 413, 419 (1986). The Board'sholdings in those cases compel a finding that Helton's in-structions to Flynn in the instant case to remove theunion notices from the employees' lockers was unlawful.The Company had no written policy prohibiting the ex-istence or distribution of union literature or nonwork re-lated materials in the plant. In fact it is clear the Compa- 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDny knew of and condoned the leaving of nonwork-relat-ed notes in the employees' lockers. In light of the Com-pany's other conduct herein found to be violative of theAct, I am persuaded and find Helton caused the litera-ture in question to be removed from the employees' lock-ers simply because it involved union matters. According-ly, I find such action to constitute a violation of Section8(a)(1) of the Act.D The Events Leading up to and the Discharge ofAdamsIt is alleged at paragraph 9 of the complaint that theCompany through its supervisor/agent Duncan about 29April, in violation of Section 8(a)(1) of the Act, informedemployee Adams that he was being discharged becauseof his union membership, activities, and sympathies. Ad-ditionally, it is alleged at paragraph 10 of the complaintthat the Company, about that same date, in violation ofSection 8(a)(3) and (1) of the Act, discharged Adams inorder to discourage his and others' membership in theUnionThe Company contends it discharged Adams solelyforborrowing company property without permissionafter having been twice warned about doing so.Itisacknowledged that Adams borrowed a two-wheeled dolly at the Company immediately prior to hisdischarge. There, however, exists a dispute regarding theownership of the dolly and whether ithe Company had apolicy related to borrowing its equipment and whetherthat policy was followed on the occasion in question.Adams worked for the Company from May 1980 untilhis 29 April discharge as a mechanic in the diesel shopunder the supervision of Duncan i 8 Adams has been amember of the Union since 1984 and at applicable timeshas had his union dues deducted from his pay by theCompany. In February t 9 Adams became a union stew-ard for a short period of time.20 At the time Adamsbecame union steward there was only one other employ-ee in the diesel shop who was a member of the Union.Adams talked to the other shop employees telling themthey needed to join the Union so they could have abetter place to work. Adams asserts all the Diesel Shopemployees joined the Union in late March prior to thedecertification election thatwas held in early April.Adams served as an observer for the Union at the decer-tification election.Adams testified that about 4 years agog i he needed toborrow some company tools Adams asked Duncan if itwould be all right to take company tools home and usethem on his days off. Duncan told Adams he was notgoing to be hard to get along with, that he could borrowtools so long as he took care of and assumed responsibil-ity for them 22 Adams testified Duncan told him "Any-time you need [to borrow] anything, just let me know"and "if [he was] not around [to] tell somebody else in theshop so that we will know where [the tools are] at."Adams stated he always told Duncan when he was bor-rowing tools, if Duncan was around, and if he was nothe always told a fellow worker Adams also stated thatwhen he returned tools he always told Duncan he wasdoing soRains corroborated Adams testimony regarding thepolicy for borrowing company tools for personal use.Rains asserted he had borrowed tools pursuant to thatpoliCy.23Duncan testified employees could borrow companytools only with his permission He denied he ever toldAdams, Rains, or any other employee that if he was notaround to give his permission to borrow tools that theyshould just tell each other they had done so Duncanstated that, as a matter of fact, he had never either orallyor in writing mentioned anything to the shop employeesabout borrowing company tools.Icredit the mutually corroborative testimony of Rainsand Adams regarding the Company's policy on employ-ees borrowing company tools for personal use.24Itisnot disputed that prior to Adams' dischargeDuncan met twice with at least some, if not all, of theshop employees at which meetings he discussed remov-ing company property from the Company's premises.According to Rains the first such meeting took placesometime in late 1985 when Duncan met briefly with thediesel shop employees and told them not to take Compa-ny property for any reason. According to Adams,Duncan told the employees not to take any boxes, bar-rels,antifreeze jugs, or things like that away from theCompany All agree the subject of borrowing tools wasnot discussed at this or any other meetings.Duncan testified he observed Adams placing antifreezeboxes in his privately owned truck Duncan asserts heandDirector of TransportationMulvaney walked toAdams' truck and:I told him that he couldn't take those boxes out, offthe premises, that belonged to the company. For18 It is not disputed that Adams was a good worker and that his jobperformance played no part in his discharge19Adams testified Union Business Agent Crutcher told him he wouldinform the Company that Adams was the union steward for the dieselshopAdams testified Duncan informed him in March that Adams wasthe union steward and would be on the negotiating committee for theUnion Duncan denied telling Adams any such thing, however, for rea-sonsmore fully discussed eleswhere in this decision, I did not findDuncan to be a credible witness and as such I do not credit his dental20 Adams stated he prevailed on fellow worker Rains to become theunion steward instead of himself because Rains was "a young man whotalked good and everything " Adams stated he did not express himselfwell and asserted his vocabulary was limited21Duncan testified he began his employment with the Company in198222Adams testified he, from time to time, borrowed drills, metal grind-ers, and other tools from the Company23 It appears shop employees, from time to time, loaned their personaltools to the Company For example, Rains testified he had loaned torquewrenches, shop manuals, gear pullers, and cylinder hones to the Compa-ny24 I am persuaded that on this, as well as other matters, Duncan didnot testify truthfully I note no employees were called to refute Rains'and Adams' testimony regarding the Company's policy on borrowingtools, nor were any employees called to corroborate Duncan's version ofthe policy Furthermore, it is undisputed that former employee Pace bor-rowed a company power saw for almost a week in the fall of 1985 andDuncan did not know anything about it until he was asked where thesaw was There is no indication any action was ever taken against Pacefor borrowing the Company's power saw without Duncan's explicit per-mission GURLEY REFINING CO.45him to either return them, or I'd either have to ter-minate him. So, he carried the boxes back inside thehouse, or into the shop rather.Director of Transportation Mulvaney testified Duncansimply asked Adams what he was doing - and whenAdams told him he was taking some boxes home Duncantold him the boxes were company property and that heshould return them to the shop, which Adams did. Mul-vaney stated there was no mention made of Adams beingdischarged. Adams could not recall Duncan ever tellinghim to get the boxes out of his truck or be fired, norcould he recall anything similar to that ever having beensaid.Duncan was confronted with his pretrial Board affi-davit dated 13 May in which he had described the aboveincident, and he acknowledged he had not made anymention in his affidavit of telling Adams to return theboxes or be terminated. Duncan explained that he "justfailed to put it in [his] affidavit." I am persuaded there isnothing in Duncan's affidavit about his telling Adams hewould be terminated if he did not return the boxes be-causeDuncan did not make any such comment toAdams. I am likewise persuaded that is the reason Mul-vaney and Adams did not hear or could not recallDuncan saying anything about having to terminateAdams if Adams did not return the boxes in question. Iam convinced Duncan's asserted statement about havingto terminate Adams if he did not return the boxes was apost hoc misstatement of fact on Duncan's part.In sum-mary, all Duncan told Adams was to return the boxes, tothe diesel shop, which Adams did. Nothing else was saidand no disciplinary action was taken against Adams forthe incident.Duncan thereafter did conduct a second meeting withthe diesel shop employees. He told them, "Do not takeanything, a box, a carton, shop towel, or anything elseoff the premises, that belongs to the Company." Duncanstated he did not say anything in the meeting about anyprocedure for borrowing Company tools.Adams testified he was scheduled to attend an air-con-ditioning class on Tuesday, 29 April, rather than reporttowork at the diesel shop.25 Duncan called `Adams athome that morning and told him to come to the shoprather than to attend the air-conditioning class becausethe Company was "swamped" with work. When Adamsarrived at work Duncan asked him if he had "the shop'stwo wheeler" and did he bring it back to the shop.Adams told Duncan he did not have the,shop's twowheeler, that he had borrowed one that belonged to atruckdriver and would bring it back to the shop the nextday.Duncan told Adams they were going to need thedolly that day and asked if he would mind taking a com-pany truck to his home to get the dolly. Adams did asrequested.26 After placing the dolly against a wall in thediesel shop, Adams started to go to work when Duncantold him he wanted to see him in his office. Duncan toldAdams he was going to have to let him go. Adams askedwhy and Duncan handed him a letter saying, "This will25 Adams was not regularly scheduled to work on Sundays and Mon-days26 Adams lives closeby the shop.It took him approximately 10 minutesto goto his home,obtain the dolly, and bring it back to the shopexplainit."TheletterDuncan gave Adams reads as fol-lows:Dear Mr. Adams:You have been recently instructed to not removeany company property from thepremisesof GurleyRefining Company. You recently took a 2-wheeldolly for personal use without authorization fromthe Company. Suchremovalof Company propertyis strictly prohibited and, as a result, you are dis-charged (effective 4-29-86) under Section 3.4(a)27Discharge of our now expired contract.Sincerely,-Carl DuncanAdams told Duncan he had not used company propertywithout permission. Duncan replied, "Well, you've usedthe company two-wheeler for the past two weekendswithoutmy permission." Adams told Duncan he hadnot, that he had used a two-wheeler that belonged to oneof the drivers at the Company, that the "company['s] 2-wheelerwas a little red metal [one]with. . .thinwheels," whereas the one he borrowed had analuminumbody with "balloon tires." Adams told Duncan he hadinformed Charlie Orman and Rains, as he had alwaysdone, that3,he had borrowed the dolly. Adams toldDuncan he had- notified Orman so that if the owner ofthe dolly came looking for it Orman could--tell the driverwho hadit andAdams could bring it in to the driver.2aAdams then took Duncan to the dolly and showed himhow it differed from the dollies owned by the Company.Adams said when he showed Duncan the difference inthe two dollies that Duncan hesitated and then stated,"Well, all this union business,you know,all this troublewe're having, I've got to let you go. This came from thefront office."29 Adams told Duncan, "Okay" and did notsay anything more to him at that time.It is not disputed that Adams borrowed the dolly, inquestion for, the weekend of 19 April.30 Adams crediblytestified he returned the dolly to the shop on ,Tuesday,22April, and that he did so in Duncan's presence.Adams stated he even had to ask Duncan to step out ofthe doorway so he could get the dolly into the shop areathat morning.Duncan testified he looked for the dolly on Wednes-day, 23 April, but could not locate it. Duncan was not atthe plant on Friday or Saturday, 25 and 26 April.27 Sec.3.4(a) of the recently expired collective-bargaining agreementbetween the parties is set forth in full elsewhere in this decision.211It is undisputed that the truckdrivers at the Company have to pro-vide their own dollies at their own expense.2sDuncan denied making the above comment but acknowledged thedismissal letter he gave Adams was drafted by Assistant to the Presidentand Personnel Manager Helton.Helton stated he drafted all dismissal let-tersAs has been discussed elsewhere in this decision,Idid not findDuncan to be a credible witness and as such I discredit his denial re-ferred to aboveso Adams borrowed that same dolly in the winter of 1985 and on thatoccasion he told his fellow shop workers he had the dolly Adams statedhe normally borrowed the dolly on Saturdays for use at his home duringthe weekend and added Duncan was generally not at the shop on Satur-days therefore he could not tell him he was borrowing the dolly. 46DECISIONS OF THENATIONALLABOR RELATIONS BOARDAdams again borrowed the dolly on 26 April. OnSunday, 27 April, shop employee Orman told DuncanAdams had borrowed the dolly.Duncan met with Assistant to the President and Per-sonnelManagerHelton on Monday, 28 April, and toldhim he hada situationthat needed looking into. Duncantold Helton Adams had borrowed a company dolly with-out permission, that he had needed the dolly during theweek, had looked for it, but had been unable to find it.Duncan and Helton decided to terminate Adams. Ac-cording to both Duncan and Helton, Adams' terminationwas basedsolely on his having borrowed company prop-erty without permission. Duncan even stated that if thedolly Adams borrowed had not been company propertyAdams would not have been discharged.31Ifind the General -Counsel hasmade aprima facieshowing sufficient to support the inference that protectedconduct was a motivating factor in the Company's deci-sion toterminateAdams. Adams was a long-term em-ployee with a good work record. He became very activefor the Union shortly before he was discharged. The es-tablished facts demonstrate the Company, SupervisorDuncan in particular, knew Adams had recently beendesignated steward for the diesel shop employees. PriortoAdams becoming shop steward there was only oneother shop employee who belonged to the Union. Adamssuccessfully encouraged all the other diesel shop employ-ees tojoin the Union and he served as an observer forthe Union at the Board-conducted decertification elec-tion held on 11 and 12 April. The Company received theBoard'sCertification of Representative dated 21 Apriland on 29 April discharged Adams. Adams' increasedunion activities, the Company's knowledge of at leastsomeof those activities, namely, his being appointed31 The Company, at some length, attempted to establish its ownershipof the dolly in question Company Director of Transportation Mulvaneytestified that one of the Company's truckdrivers informed him in August1985_ that he had mistakenly taken the dolly in question from a customerof the Company while he was making a delivery to the customer Mul-vaney stated that after some telephone discussions with the customer theCompany agreed to purchase the dolly from the customer Mulvaneystated the customer billed the Company for the dolly in November 1985.Mulvaney stated that after receiving the billing he submitted it to theCompany's accounting department for payment Assistant to the Presi-dent and Personnel Manager Helton identified a company check (R Exh.5) dated 19 May, which check was payable to the customer from whomthe dolly was allegedly taken. The description of the check indicates itwas payment for "tr repairs." Helton refused to speculate as to whetherthe "tr. repairs" stood for "truck repairs," "tire repairs," or somethingelse. I amconvinced the evidence, even in a light most favorable to theCompany, does not establish it owned or owns the dolly in questionFirst, the dolly was brought to the Company by a truckdriver, and it isacknowledged that truckdnvers are required to furnish their own dolliesSecond, the dolly is not the same wheel type as that used by the Compa-ny. Third, the evidence that the dolly was purchased by the Company ishighly suspect because the alleged payment for the dolly was not madeuntil after the charge in the instant case was filed and after the Compa-ny's witnesses had given sworn statements to the Board It appears theBoard took sworn statements from the Company's witnesses on 13 May.Finally, the claimed payment reflects it was for "tr. repairs," whichwould seem to be a very odd way to label a payment in full for a two-wheeled dolly if that is what the payment was for. In light of all theabove, I find the ownership of the dolly in question has not been estab-lished on this record. I do not find the failure to establish the ownershipof the dolly to significantly impact on the outcome of the instant caseinasmuch as there is ample other evidence on which to base the findings Ihave made.shop steward, and his servingas anobserver for theUnion coupled with the timing of his discharge, clearlygives rise to an inference that protected conduct was amotivating factor in the Company's decision to dischargehim. Further evidence that the Company was unlawfullymotivatedin itsdecision to discharge Adams is evi-denced by Duncan's statement to Adams at the time ofhis discharge that it was related to all the unionbusinessand trouble the Company had been having.32 even fur-ther evidence of the Company's unlawful motivation isdemonstrated by its failure to follow a requirement ofthe provision of the expired collective-bargaining agree-ment that it contends it discharged Adams pursuant to.The provision of the expired collective-bargaining agree-ment in question calls for an employee to be given awritten warning (with certain exceptions not applicableherein) prior to the employee being discharged. TheCompany did not follow nor did it explain its failure tofollow that requirement of the expired collective-bargain-ing agreement when it discharged Adams. Having foundthe General Counsel has established a prima facie case, Iturn to the second inquiry that must be madein casesthat turn on an employer's motivation for its conduct,namely, whether the company has rebutted the GeneralCounsel's prima facie showing of a violation of the Act.I find it has not. It failed to demonstrate it would havetaken the same action it did even in the absence of anyprotected conduct on the part of Adams. The establishedfacts conclusively demonstrate the Company had an in-formal policy of permitting its employees to borrowcompany-owned tools for their personal useso long asthe employees informed Supervisor Duncan, or in his ab-sencesomeonein the shop, that they were borrowingtools.This informal practice had been followed at leastby employees Pace, Rains, and even Adams in 1985without any disciplinary action being taken against them.It appears the only intervening factor in the current situ-ation involving Adams was his increased union activities.Neither Adams nor any other employee had been noti-fied of any changes in the Company's informal policy re-garding borrowing tools prior to Adams' discharge. Thetwo meetings Duncan held with employees prior toAdams' discharge pertained to employees removing com-pany property (primarily scrapmaterials) from the Com-pany's premises without permission. The twomeetingsdid not pertain to employees borrowing company tools.Inasmuch as I have found the General Counsel has es-tablished a prima facie showing that the Company wasunlawfully motivated in its decision to discharge Adams,and inasmuch as I have concluded it failed to establish itwould have discharged him even in the absence of hisprotected conduct, I find it has violated Section 8(a)(3)and-(1) of the Act by discharging him on 29 April.CONCLUSIONS OF LAW1.W. M. Gurley, L. M. Gurley, and Betty Gurley,d/b/a Gurley Refining Companyis anemployer engaged32 I find as alleged in the complaint that Duncan's statement consti-tutes a violation of Sec 8(a)(1) of the Act in that Duncan informedAdams he was being discharged because of his union membership, activi-ties, and sympathies. GURLEYREFINING CO.in commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.GeneralDrivers,Salesmen,&Warehousemen'sLocal Union No. 984, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America is a labor' organization within themeaningof Section 2(5) of the Act.3.By engaging in the following conduct the Companycommitted unfair labor practices in violation of Section8(a)(1) of the Act.(a) By in January interrogating its employees concern-ing their union membership, activities, and desires.(b)By in January soliciting employee complaints andgrievances and by promising its employees increasedbenefits and improved terms and conditions of employe-ment.(c) By about 25 April removing union literature fromits employees' lockers.(d) By about 29 April informing an employee that theemployee was being discharged because of his unionmembership, activities, and sympathies.4.By discharging its employee J. C. Adams on 29April in order to discourage his membership in theUnion, the Company violated Section 8(a)(3) and (1) ofthe Act.5.By suspending for 3 days effective 29 April its em-ployee John Rains in order to discourage his membershipin,and activities on behalf of, and sympathies for theUnion, the Company violated Section 8(a)(3) and (1) ofthe Act.6.The unfair labor practices set forth above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that the Company discriminatori-ly discharged its employee J. C. Adams, I shall recom-mend that it be ordered to offer Adams full reinstatementto his former position or substantially equivalent positionof employment without prejudice to his seniority orother rights and make him whole for any loss of pay hemay have suffered by reason of the discriminationagainsthim, with interest. Backpay shall be computed inaccordance withF.W. WoolworthCo., 90 NLRB 289(1950). Interest shall be computed as prescribed inFlori-da Steel Corp.,231 NLRB 651 (1977). See, generally,IsisPlumbing Co.,138 NLRB 716 (1962). Further, it is rec-ommended the Company be ordered to remove from itsfiles any reference to its 29 April discharge of Adamsand notify him in writing that this has been done andthat evidence of his unlawful discharge will not be usedas a basisfor future personnel actions against him. SeeSterling Sugars,261NLRB 472 (1982). It also havingbeen found that the Company unlawfully suspended for3 days its employee John Rains, I will recommend that itbe ordered to make him whole for any loss of wages orother rights and benefits he may have suffered as a resultof the discrimination against him. Any backpay owed47Rains will be computed in the manner set forth above.Likewise, it is recommended that the Company be or-dered to expunge from its files any reference to its 3-daysuspension of Rains and that it notify him in writing thatthis has been done and that evidence of his unlawful sus-pension will not be used as a basis for any future person-nel actions against him. Finally, it is recommended thatthe Company be ordered to post a notice to employeesattached hereto as "Appendix" for a period of 60 days inorder that employees may be apprised of their rightsunder the Act and the Company's obligation to remedyits unfair labor practices.33On these fmdings of fact and conclusions of law andon the entire record, I issue the following recommend-ed34ORDERThe Company, W. M. Gurley, L. M. Gurley, BettyGurley, d/b/a Gurley Refining Company, West Mem-phis,Arkansas, its officers,agents, successors, and as-signs, shall1.Cease and desist from(a)Discharging, suspending, or otherwise discriminat-ing againstany employee for supporting General Driv-ers, Salesmen, & Warehousemen's, Local Union No. 984,affiliatedwith the International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of Americaor any other labor organization.(b)Coercively interrogating any employee regardingthe employee's union membership, activities, and sympa-thies.(c) Soliciting employee complaints and grievances andpromising to remedy them.(d) Interfering with employee activities on behalf ofthe Union or any other labor organization by removingnotices ofunion meetingsfrom employees' lockers.(e) Informing employees they are being discharged be-cause of their union membership, activities, and sympa-thies.(f) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer J. C. Adams immediate and full reinstate-mentto his former job or, if that job no longerexists, toa substantially equivalent position, without prejudice tohis seniority or any other rights or privileges previouslyenjoyed, and make him whole for any loss ofearningsand other benefits sufferedas a resultof the discrimina-3' The General Counsel has requested that my recommended remedyinclude a visitatonal clause authorizing the Board to engage in discoveryunder the Federal Rules of Civil Procedure so that it may be able tomonitor compliance with the Board's Order I am persuaded that such aremedy is not necessary in the instant case Accordingly, I deny the Gen-eralCounsel's request for such a remedys'' If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion against him in the manner set forth in the remedysection of the decision.(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in wasting that thishas been done and that the discharge will not be usedagainsthim in any way.(c)Make John Rains whole for any loss of earnings hemay have suffered by reasonof thediscriminationagainst him in the manner set forth in the remedy sectionof this decision.(d)Remove from its files any reference to the 3-daysuspension of its employee John Rains, and notify him inwriting that this has been done and that evidence of hisunlawful suspension will not be used as a basis for anyfuture personnel actions against him.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay--roll records, social security payment records, timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms ofthis Order.(f)Post at at its West Memphis, Arkansas facilitycopies of the attached notice marked "Appendix."35Copies of the notice, on forms provided by the RegionalDirectorforRegion26, afterbeing signedby the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.3s If this Order is enforced by a judgment of a United States court ofappeals, the wordsin the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentSection 7 of the Act gives employees these rights.To organizeTo form,join, or assist any unionTo bargain collectivelythrough representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT suspend, discharge, or otherwise dis-criminate against any employees because of that employ-ee's unionactivity.WE WILL NOT interrogate employees regarding theirunion membership, activities, and sympathies.WE WILL NOT solicit complaints and grievances fromour employees and promise to remedy them.WE WILL NOT interfere with our employees' activitieson behalf of General Drivers,Salesmen,& Warehouse-men's Local Union No. 984, affiliated with the Interna-tionalBrotherhood of Teamsters, Chauffeurs,Ware-housemen& Helpers of America or any other labor or-ganization by removing notices of union meetings fromour employees' lockers.WE WILL NOT inform any employee that the employeeisbeing discharged because of the employee'sunionmembership, activities, and sympathies.WE WILL NOT in any like or relatedmanner' interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section, 7 of the Act.WE WILL offer J. C. Adams immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed and WE WILL make him whole forany loss of earnings and other benefits resulting from hisdischarge, less any net interim earnings,plus interest.WE WILL make John Rains whole for any loss of payhe may have suffered by reason of our discriminationagainst himwithinterest.WE WILL notify him that we have removed from ourfiles any reference to his discharge and that the dis-charge will not be used against him in any way.W. M. GURLEY, L. M. GURLEY, AND BETTYGURLEY, D/B/A GURLEY REFINING COMPANYThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.